Citation Nr: 0827821	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-28 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1963 to October 
1966 and from April 1, 1991 to April 15, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee, which denied the above claims.

In February 2007, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  A 
transcript of the hearing has been associated with the 
veteran's claims file. 

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension is not manifested as a result of the veteran's 
period of active service, is not the result of a service-
connected disease or injury, and was not manifested to a 
compensable degree within any applicable presumptive period.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in November 2003 and June 2004, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements in the present 
appeal, because the service connection claim is being denied, 
and no effective date or rating percentage will be assigned, 
the Board finds that there can be no possibility of any 
prejudice to the appellant under the holding in Dingess, 
supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA and 
private medical treatment records have been obtained.  The 
veteran has been provided with VA examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for cardiovascular renal disease, to 
include hypertension, may also be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

A review of the veteran's service medical records reveals 
that there is no diagnosis of hypertension made during his 
period of active service.  Reports of medical examination 
dated in February 1963 and October 1966 each show that upon 
clinical evaluation his heart and vascular system were 
normal.  The associated reports of medical history of the 
same dates each show that the veteran indicated he had never 
had high or low blood pressure.  The records do not show that 
blood pressure readings ever exceeded the recognized 
threshold for high blood pressure of 140/90.

National Guard medical records dated in February 1977 show an 
indication that the veteran had hypertension, by history.

Private outpatient treatment records from R. H. Williams, 
M.D., dated from February 1980 to November 2005 show 
intermittent treatment for symptoms associated with 
hypertension.  Outpatient treatment records beginning in 
February 1980 demonstrated elevated blood pressure readings 
at which time blood pressure was read to be 135/92.  A 
treatment record dated in January 2004 shows that the 
veteran's blood pressure had been running high and that Dr. 
Williams did not want to increase the dosage of his 
medication so as not to aggravate the diabetic factors.

Private outpatient treatment records from H. M. Sullivan, 
M.D., dated from March 2001 to September 2005 show that the 
veteran was shown to have intermittent elevated blood 
pressure readings and a history of hypertension.

VA outpatient treatment records dated from April 2001 to 
September 2006 show that the veteran was assessed 
intermittently as having hypertension.

A VA heart examination report dated in August 2004 shows that 
the veteran's entire claims file was reviewed in conjunction 
with conducting the examination of the veteran.  The examiner 
indicated that the veteran was first diagnosed with 
hypertension in 1975, and that he was diagnosed with diabetes 
mellitus in 1989 for which he underwent treatment with 
dietary regulation until he was begun on oral medication in 
1991.  The veteran did not have a history of cardiac disease, 
including congestive heart failure, cor pulmonale, myocardial 
infarction, valvular disorder or arrhythmia. 

The examiner indicated that the veteran's treatment records 
showed a diagnosis of hypertensive cardiovascular disease.  
This occurred on only one occasion which was in August of 
2003.  During that visit to the veteran's usual physician, 
Dr.  Williams, there were no changes in his cardiac status, 
and he was not complaining of chest pain, paroxysmal 
nocturnal dyspnea or orthopnea.  The examiner indicated that 
Dr. Williams had treated the veteran over a long period of 
time, and it appeared that this was a simple change in 
semantics from the veteran's prior diagnosis of chronic 
obstructive pulmonary disease, diabetes and hypertension.  On 
review of old medical records it had been noted that the 
veteran's electrocardiogram had been consistently normal.  
His hypertension had been very well controlled with his usual 
systolic pressure in the 120's and his diastolic pressures 
usually 70 to 80.  At the present time he did not have any 
complaints of chest pain, shortness of breath, dyspnea, 
peripheral edema, syncope, near syncope or palpitations.  The 
diagnosis was hypertension, initially diagnosed in 1975; and 
diabetes mellitus, type II, initially diagnosed in 
approximately 1989, begun on oral medications in 1991.  There 
was no evidence of cardiac disease.  The examiner opined that 
the veteran had been stable in terms of his hypertension 
since at least his diagnosis of diabetes mellitus, and that 
he did not have any history of cardiac disease.  He was able 
to perform at least 10 METS of activity without difficulty.  
The examiner concluded that there was no evidence that his 
diabetes mellitus had aggravated his hypertension.

During the veteran's February 2007 RO hearing, he asserted 
that his service-connected diabetes mellitus was aggravating 
his hypertension.  He described that he experienced an 
increase in hypertension following his being diagnosed with 
diabetes mellitus.

Private outpatient treatment records from R. K. Reed, M.D., 
dated from November 2006 to February 2007 show that the 
veteran continued to be treated for diabetes mellitus, angina 
with likely underlying ischemic heart disease, hypertension, 
and hyperlipidemia.  In February 2007, Dr. Reed indicated 
that hypertension could aggravate the veteran's diabetic 
factor. 

A VA examination report dated in August 2007 shows that the 
veteran was diagnosed with hypertension.  Blood pressure was 
read to be 120/60 and was said to be controlled on 
medication.

Initially, the Board finds that the preponderance of the 
evidence has failed to demonstrate that the veteran was ever 
diagnosed with hypertension during his period of active 
service.  The veteran's October 1966 separation examination 
report is highly probative as to the veteran's condition at 
the time of his release from active duty, as it was generated 
with the specific purpose of ascertaining the veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The October 1966 
separation examination report is entirely negative for any 
symptoms associated with hypertension and weights heavily 
against the claim.  The weight of the service medical 
records, including the separation examination, is greater 
than subsequent treatment records based on a history as 
provided by the veteran.  There is also no evidence of the 
manifestation of high blood pressure to a compensable degree 
within one year following separation from service.

The VA examiner in August 2004 indicated that the veteran was 
first diagnosed with hypertension in 1975.  This was more 
than nine years following the veteran's separation from his 
first period of active service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000). 

Although the veteran currently has a diagnosis of 
hypertension which is well-controlled by medication, there is 
no evidence of a chronic disability during his period of 
active service, continuity of symptomatology after such 
period of active service, or medical evidence associating a 
current diagnosis to service.  See Hickson, 12 Vet. App. at 
253.

Additionally, the competent medical evidence of record has 
not shown that the veteran currently has hypertension which 
is etiologically or causally associated with any service-
connected disability, to include the service-connected 
diabetes mellitus.  In this regard, the Board has considered 
the February 2007 note from Dr. Reed indicating that 
hypertension could aggravate the veteran's diabetic factor.  
However, the veteran is not service-connected for 
hypertension, and there is no indication by this statement 
that the veteran diabetes mellitus caused or aggravates his 
non-service-connected hypertension.

The Board finds probative the August 2004 opinion of the VA 
examiner which states that there was no evidence that the 
veteran's diabetes mellitus had aggravated his hypertension.  
This opinion is considered probative as it was definitive, 
based upon a complete review of the veteran's entire claims 
file, and supported by detailed rationale.  Accordingly, the 
opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000). 

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As noted above, the August 2004 VA examination 
report was definitive, based upon a complete review of the 
veteran's entire claims file, and supported by detailed 
rationale.  The statement from Dr. Reed, consisting of one 
line, was not definitive, and did not provide an opinion 
establishing that the veteran's current hypertension was 
either caused by or is aggravated by the service-connected 
diabetes mellitus.  Therefore, entitlement to service 
connection on a secondary basis as proximately due to or the 
result of a service-connected disability is not warranted.  
See 38 C.F.R. § 3.310(a) (2007); Allen, 7 Vet. App. at 439. 

The Board has considered the veteran's testimony in support 
of his claim that he has hypertension that is manifested as a 
result of his service-connected diabetes mellitus.  While he 
is certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The Board notes that the veteran has not asserted, nor does 
the competent medical evidence of record suggest, that the 
veteran's hypertension was incurred in or aggravated by the 
veteran's second period of active service from April 1, 1991 
to April 15, 1991.  The medical evidence of record clearly 
demonstrates that the veteran's hypertension existed prior to 
this period of active service, and there is no evidence that 
the veteran has asserted that his hypertension increased in 
severity beyond the natural progression of the disease during 
the two weeks of his second period of active service.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for hypertension, to include as secondary 
to the service-connected diabetes mellitus, is denied.


REMAND

Unfortunately, appellate review of the veteran's claim for 
service connection for bilateral hearing loss and tinnitus at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using a controlled 
speech discrimination test (Maryland CNC) are less than 94 
percent.  The failure to meet these criteria at the time of a 
veteran's separation from active service is not necessarily a 
bar to service connection for hearing loss disability.  A 
claimant "may nevertheless establish service connection for a 
current hearing loss disability by submitting evidence that 
the current disability is related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 
3.303(d) (2007); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Under 38 C.F.R. § 4.85 (a), an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a Maryland CNC test 
along with a puretone audiometry test.

The veteran asserts that he has bilateral hearing loss and 
tinnitus that are due to excessive noise exposure during 
service, to include aircraft engine noise and artillery fire.

The veteran's available service medical records show no 
evidence of hearing loss within the meaning of 38 C.F.R. § 
3.385.  The veteran's service personnel records clearly show 
that the veteran's duties during his period of active service 
included that of a jet aircraft engine mechanic, during which 
he performed pre-flight and post-flight inspections of 
aircraft and scheduled and unscheduled aircraft maintenance.

A service medical record dated in February 1966 shows that 
the veteran was evaluated as a result of recent jet engine 
noise exposure.  It was indicated that, at that time, he had 
been on the flight line for two years and that ear protection 
would be worn.  Manual audiometric testing showed elevated 
puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz 
of 15, 10, 10, 15, and 15 decibels in the left ear, and 10, 
5, 5, 10, and 5 decibels in the right ear.  The examiner 
noted that the estimate of his hearing was good.  

Subsequent to service, private outpatient treatment records 
from the Eastman Kodak Company, dated from November 1966 to 
June 1991, show that the veteran's was given a hearing test 
periodically.  None of the recorded readings demonstrated 
that the veteran had a hearing loss disability within the 
meaning of 38 C.F.R. § 3.385.

In a private medical record from Dr. Williams dated in 
February 1980, it is indicated that the veteran reported 
being a member of the Air National Guard, and enjoying 
hunting, boating, and four-wheeling.

A VA audiology consult dated in September 2003 shows that the 
veteran reported gradually decreasing hearing over the 
preceding several years.  He indicated that his noise 
exposure history was positive for work around jet aircraft.  
The impression was essentially normal hearing in the right 
ear, with moderate to severe high frequency mixed hearing 
loss in the left ear.  The examiner did not conduct a 
puretone audiometry test accompanied by a controlled speech 
discrimination test, nor was an opinion as to the etiology of 
the current hearing loss provided.

A VA tinnitus clinic note dated in November 2004 shows that 
the veteran reported constant high pitched bilateral jet 
engine-like tinnitus that appeared to originate at his ears.  
He indicated tinnitus first appeared in the early 1980's and 
reached its current level within the preceding 10 years.  He 
described a history of substantial noise exposure while in 
service working as a jet engine mechanic.  The assessment was 
severe tinnitus with some hyeracusis.  The examiner did not 
provide an opinion as to the etiology of the veteran's 
diagnosed tinnitus.

During his February 2007 RO hearing, the veteran reiterated 
that he currently had bilateral hearing loss and tinnitus as 
a result of noise exposure during service.  He added that he 
did not have post-service noise exposure.  He indicated that 
the February 1980 medical record from Dr. Williams which had 
reported that the veteran enjoyed hunting, boating, and four-
wheeling, was inaccurate.  He also indicated that his 
employment with Eastman Kodak entailed work in a small 
maintenance shop that was relatively quiet.

The Board finds that the veteran's service medical and 
personnel records confirm that he had a history of jet engine 
noise exposure during service.  The veteran currently has 
been assessed to have hearing loss and tinnitus.  While there 
is some questionable post-service evidence of noise exposure, 
the Board finds that given the history of substantial jet 
engine noise exposure during service, the veteran should be 
provided with an appropriate VA audio and tinnitus 
examination so that a medical opinion may be obtained as to 
the current nature and etiology of his bilateral hearing loss 
and tinnitus.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for a VA audio and tinnitus examination so 
as to assess the current extent and 
etiology of any bilateral hearing loss and 
tinnitus found on examination.  Prior to 
the examination, the claims file must be 
made available to the examiner for review 
of the case.  The examination report 
should reflect that review of the claims 
file by the examiner was conducted.

All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished. 
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.

The examiner must record a detailed 
history of inservice and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current hearing loss and tinnitus found on 
examination is related to the veteran's 
periods of active service, or to any 
incident therein, to include as due to jet 
engine noise exposure.  The examiner must 
specifically address the question of 
whether any degree of hearing loss or 
tinnitus began as a result of any 
inservice noise exposure.  

The examiner is directed to consider and 
reconcile findings of the additional 
audiological findings already of record.  
A complete rationale for all opinions must 
be provided, citing the objective medical 
findings leading to the examiner's 
conclusion.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated. 

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claims, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


